 

OO\]O\

\O

10

11n

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:15-cv-00194-JLR Document 173 Filed 01/28/19 Page 1 Of 6

HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED CAPITAL FUNDING
CORPORATION,
’ NO. 2:15~cv-00194-JLR
Plaintiff `
1 ’ amf Orcl€/ O'W\W§
vs. STIPULATED \ND AGREED TO
_ _ MOTION FO NLARGEMENT OF TIME
ERICSSON, INC., TO FILE RES GNSE TO DEFENDANT
ERICSSON, INC.’S MOTION FOR
Defendant. PARTIAL SUMMARY JUDGMENT [DKT.
NO. 165]

 

ERICSSON, INC.,
NOTE ON MOTION CALENDAR:

Third-Party Plaintiff, January 28a 2019

VS.

KYKO GLOBAL, INC.,‘

 

 

 

 

Third-Party Defendant.
STIPULATED ‘AND AGREED TO MOTION GORDON & REES
FOR ENLARGEMENT OF TIME TO FILE SCULLY MANSUKHANI, LLP
RESPONSE TO DEFENDANT ERICSSON, INC.’S 701 Sth Avenue, Suite 2100
MOTION FOR PARTIAL SUMMARY JUDGMENT Seattle, WA 98104
No. 2:15-cv-00194-ILR Telephone: (206) 695-5100

Facsimile: (206) 689-2822

 

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:15-cv-00194-JLR Document 173 Fi|eol 01/28/19 Page 2 of 6

Plaintiff United Capi_tal Funding Corp. (“United”), by and through its undersigned
counsel, pursuant to Fed. R. Civ. P. 6(b)(1)(A) and Local Rules 7 and 10(g), hereby files this
Stipulated Motion for Enlargement of Time to File Response to Defendant Ericsson, lnc.’s
(“Ericsson”) l\/lotion for Partial Suminary Judgment [Dl<t. No. 165], and in support thereof and
states as follows:

1. United respectfully requests that the Court grant it a fifteen (15) day enlargement
of time, through and including February 19, 2019, to file a Response to Ericsson’s Motion for
Partial Summary ludgment (Dkt. No. 165) (the “l\/lotion”). Ericsson has stipulated and agreed to
United’s request for an enlargement of time to file the Response.

2. To accommodate the enlargement of time requested by United, the parties have
also stipulated and agreed to a corresponding enlargement of time for Ericsson to file its Reply to
the l\/lotion, through an including, February 25, 2019.

3. On January 17, 2019, Ericsson Hled and served United With its Motion. The y
Noting Date for the l\/lotion is Friday, February 8, 2019. Pursuant to Local Rule 7, United’S v
current deadline to file a Response to the Motion is February 4, 2019 and Ericsson’s deadline to
file its Reply to the l\/lotion is February 8, 2019.

4. Pursuant to Fed. R. Civ. P. 6(b)(1)(A)`, a court may, for good cause, extend a
specified time With or Without a motion or notice of the court acts, or if a request is made? before
the original tie or its extension expires

5. Good cause exists to grant United’s request for an enlargement of time to file a
Response to the Motion. During the Week of January 21, 2019, United and its counsel, Mssrs.
Michael and Jared Ullman, vvere traveling to, attending, and presenting at a conference in Key
West, Florida, Which Was being conducted by the International Factoring Association. ln the
days prior to the conference, l\/lssrs. Ullman Were attending to pressing matters in their office and
preparing for the conference Within the next two Weel<s, l\/lssrs. Ullman have several hearings

and depositions scheduled in other inatters. As a result of their prior scheduling obligations, the

STIPULATED AND AGREED TO MOTION GORDON & REES

FOR ENLARGEl\/[ENT OF Tll\/lE TO FILE SCULLY MANSUKHANI, LLP
RESPONSE TO DEFENDANT ERICSSON, lNC.’S 701 5th Avenue, Suite 2100
MOTION FOR PARTIAL SUMMARY JUDGMENT - 1 Seattle, WA 98104

Telephone: (206) 695-5100
No. 2115-cv~00194-JLR Facsimile: (206) 689-2822

 

 

10
11
12
13
14
15
16
17
18
19

20_

21
22
23
24
25
26

 

 

Case 2:15-cv~00194-JLR Document 173 Filed 01/28/19 Page 3 of 6

undersigned counsel requires an enlargement of time to evaluate and properly formulate a
Response to the Motion.

6. This is the_first time that United is requesting an enlargement of time to respond
to the Motion, no party Will be prejudiced by the granting of this l\/lotion, as Ericsson has agreed
and stipulated to the relief requested in this l\/Iotion.

7. As such, United requests that the Court enter the Order enclosed hereto approving
the stipulation of the parties as to the fifteen (15) enlargement of time, through and including
February 19, 2019, for United to file a Response to Ericsson’s Motion and through and including
February 25, 2019 for Ericsson to file a Reply to its l\/lotion.

WHEREFORE, Plaintiff United Capital Funding Corp. respectfully requests that this
Court grant this Motion, entering an>Order accepting this Stipulation, providing United With a
fifteen (15) day enlargement of time to file a Response to Ericsson, lnc.’s Motion for Partial
Summary Judgment (Dl<t. No. 165), through and including February 19, 2019, extending the
deadline for iiricsson to file a Reply to its l\/lotion until February 25, 2019, and for such other and
further relief las this Court deems necessary.

Respectfully submitted January 28, 2019.

 

 

 

 

 

ULLMAN & ULLMAN, P.A. GORDON & REES LLP

BYZ /S/ Michael W. Ullman = BY§ /S/Allen W. Estes, II]
/s/ Jared A. Ullman /S/ Sally S. Kz`m
Michael W. Ullman, Fla. Bar No. 259667 Allen W. Estes, Ill, WSBA #34526
Jared A. Ullman, Fla. Bar No. 90500 Sally S. Kim, WSBA #35289
7700 West Camino Real, Suite 401 701 Fifth Avenue, Suite 2100
Boca Raton, FL 33433 Seattle, Washington 98104
Telephone: (561) 338-3535 Telephone: (206) 695-5127
Facsimile: (561) 338-3581 Facsimile: (206) 689-2822
michael.ullman@uulaw.net aestes§cD gordonrees.com
jared.ullman@uulaw.net bcarroll§cngrdonrees.com '
Co-Counsel for United Capital Funding Co-Counsel for United Capital
Corp. Funding Corp.

Admitted Pro Hac Vice

STIPULATED AND AGREED TO l\/IOTIGN GORDON & REES

FOR ENLARGEl\/fENT OF TIl\/IE TO FILE SCULLY MANSUKHANI, LLP
RESPONSE TO DEFENDANT ERICSSON, lNC.’S 701 5th Avenue, Suite 2100
MOTION FOR PARTIAL SUl\/ll\/IARY IUDGl\/IENT - 2 Seattle, WA 98104 `

Telephone: (206) 695-5100
No. 2:15-cv-00194~JLR Facsimile: (206) 689-2822

 

 

 

 

Case 2:15-cv~00194-JLR Document 173 Fi|eo| 01/28/19 Page 4 of 6

DAVIS ROTHWELL EARLE & XOCHIHUA MILLER NASH GRAHAM & DUNN

 

 

 

 

LLP
' BY: /s/Suzcmne K. Pierce '
Suzanne K. Pierce, WSBA #22733 BY: /s/James T. Yand
701 5th Avenue, suite 5500 James T. Yand, WsBA #18730
Seattle, WA 98104 Pier 70, 2801 Alaskan Way, Ste 300
Tel: (206) 622-2295 Seattle, WA 98121
spierce@davisrothwell.com Tel: (206) 624-830
Cotmselfor Ericsson ]nc. James.Yand@MillerNash.com
Cotmselfor Kyko Global, Inc.
(
STIPULATED AND AGREED TO MOTION GORDON & REES
FOR ENLARGEMENT OF TIME TO FILE SCULLY MANSUKHANI, LLP
RESPONSE TO DEFENDANT ~ERICSSON, INC.’S 701 5th Avenue, Suite 2100
l\/IOTION FOR PARTIAL SUMMARY JUDGl\/IENT - 3 Seattle, WA 98104

l l Telephone: (206) 695-5100
No. 2:15-cv-00194~JLR Facsimile: (206) 689-2822

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
126

\

 

 

Case 2:15-cv-OO194-JLR Document 173 Filed 01/28/19 Page 5 of 6

oRDER '

Based upon the foregoing Stipulated l\/lotion for Enlargement of Time for File a
Response to Defendant Ericsson, Inc.’s l\/lotion for Partial Summary Judgment [Dl<t. No. 165],
the Court hereby ORDERS AND ADJUDGES as follows:

1. The Stipulated Motion is GRANTED and ACCEPTED by the Court.

2. Plaintiff United Capital Funding Corp. shall have a fifteen (15) day enlargement
of time, through and including, February 19, 2019, by Which to file its Response to Defendant

Ericsson, Inc. ’s l\/Iotion for Partial Summary Judgment [Dkt. No. 165].

 

: ' Ericsson,
Inc. ’s deadline to file a Reply to its Motion for Partial Summary Judgment, is February25, 2019.
M»\
rr rs so oRDERED this 201 day 61 :§N\W-\ , 2 19.

41 '”»EY\`q/g§m\`§ W\tli@'V\ fof 'fttff‘l“~i

SWV\WLM )M,am% 1, (D]L+»|:l lL§`> §l\nl| benaiwi Hoiiorabl J ames L. Robart
_ _ United S ates District Court Judge

for 1117 warth 001/13144011071 vv\

 

261`¢11»3) Mo\f(j/\ i) lolclt
STIPULATED AND AGREED TO l\/IOTION GORDON & REES
FOR ENLARGEMENT OF TIME TO FILE SCULLY MANSUKHANI, LLP
RESPONSE TO DEFENDANT ERICSSON, INC.’S 701 5th Avenue, Suite 2100
MOTION FOR PARTIAL SUl\/IMARY JUDGMENT - 4 Seattle, WA 98104

Telephone: (206) 695-5100
No. 2115-cv-00194-JLR Facsimile: (206) 689-2822

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

1103710/43038624

 

Case 2:15-cv-00194~JLR Document 173 Filed 01/28/19 Page 6 of 6

CERTIFICATE OF SERVICE

The undersigned declares under penalty of perjury under the laws of the State of
Washington that on this date l electronically filed a true and accurate copy of the document to
Which this declaration is affixed With the Clerk of the Court using the Cl\/l/ECF System, Which

will send notification of such filing to the following:

Michael W. Ullman (Admitted Pro Hac Vice)
Ullman & Ullman, PA
7700 West Camino Real, Suite 401
Boca Raton, FL 33433
Tel: (561) 338-3581
michael.ullman@uulaw.net

Suzanne K. Pierce
Davis RothWell Earle & Xochihua
701 Sth Avenue, Suite 5500
Seattle, WA 98104
Tel: (206) 622-2295
spierce@davisrothwell.corn

1 ames T. Yand
Tara M. O’Hanlon
l\/Iiller Nash Graham & Dunn LLP
Pier 70
2801 Alaskan Way, Suite 300
Seattle, WA 98121
Tel: (206) 624-8300
1`ames.yand@millernash.com
tara.ohanlon@rnillernash.com

Dated: January 28, 2019. ’

/s/Carolz'ne thclv

Caroline Mundy

GORDON & REES

SCULLY MANSUKHANI LLP
701 5th Avenue, suite 2100
Seattle, WA 98104

Main: (206) 695-5100

Fax: (206) 689-2822

Email: cmundy@grsrn.com

STIPULATED AND AGREED TO MOTION GORDON & REES

FOR ENLARGEMENT OF Tll\/IE TO FILE SCULLY MANSUKHANI, LLP
lRESPONSE TO DEFENDANT ERICSSON, INC.’S 701 5th Avenue, Suite 2100
l\/IC)TION FOR PARTIAL SUl\/ll\/IARY IUDGMENT - 5 Seattle, WA 98104

Telephone: (206) 695-5100

No. 2:15-cv-00194-JLR l Facsimile: (206) 689-2822

 

 

 

